ORDER

PER CURIAM.
Movant pled guilty to second degree burglary and felony stealing, in violation of sections 569.170 and 570.030, RSMo 1986. The trial court found him to be a persistent offender and sentenced him to two concurrent ten-year terms of imprisonment.
Thereafter, movant filed a Rule 24.035 motion. The motion court issued findings of fact and conclusions of law and denied the motion. Movant appeals.
We have reviewed the record on appeal and the briefs of the parties. The motion court’s determination is not clearly erroneous. Rule 24.035(k). No error of law appears and no jurisprudential purpose would be served by a written opinion.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).